DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21, 24-27, 36, 38-41, and 43-45 renumbered as claims 1-13 are allowed.
The following is an examiners statement of reasons for allowance. 

Regarding Claim 21, 36, and 41 the prior art references taken individually or in combination fails to particularly disclose or render obvious, in combination of the other limitations in the claims, the claim features of “wherein the second portion of the first PPDU and the second portion of the second PPDU both include decoding information for decoding the first data payload and the second data payload, the decoding information in the first PPDU being identical to the decoding information in the second PPDU, wherein the decoding information includes: low-density parity-check (LDPC) information that indicates whether LDPC is used with both the first PPDU and the second PPDU, bandwidth information that indicates a bandwidth of both the first PPDU and the second PPDU, midamble information that indicates a midamble periodicity in both the first PPDU and the second PPDU, format information that indicates a format of both the first PPDU and the second PPDU, and coding information that indicates coding used for both the first PPDU and the second PPDU, Page 2 of 8Appl. No. 16362559Amdt. dated May 2, 2022Attorney Docket No.: 303AA0451USClient Ref. No.: P18-002US1wherein the first portion of the first PPDU is transmitted using a first numerology and the second portion of the first PPDU is transmitted using a second numerology, wherein the first portion of the second PPDU is transmitted using the first numerology and the second portion of the second PPDU is transmitted using the second numerology, wherein the first portion of the first PPDU and the first portion of the second PPDU each include a set of legacy short training symbols, a set of legacy long training symbols, and a set of legacy signal symbols, wherein the second portion of the first PPDU and the second portion of the second PPDU share a set of non-legacy signal symbols, wherein the second portion of the first PPDU includes the first data payload, and wherein the second portion of the second PPDU includes the second data payload”.

The teachings of Cariou et al. US (2017/0311325) discloses a PPDU structure in the embodiment of Fig. 6 in which the header fields of a first PPDU 640 and a second PPDU 670 include decoding information for decoding the first data payload and the second data payload of the first PPDU 640 and second PPDU 670 (see Fig. 6 & Para’s [0061], [0064-0065], [0072], [0093]).   

The teachings of Yang et al. US (2013/0279379) discloses a PPDU structure (see Fig. 7 i.e., PPDU 700) which includes the claimed decoding information including LDCP information or coding information, bandwidth information in the header fields of the PPDU (see Para’s [0090] & Table 1). 

The teachings of Vermani et al. US (2018/0123727) discloses decoding information such as midamble information that indicates a midamble periodicity included in a header field of a PPDU (see Fig. 1 & Para’s [0031-0032], [0058-0059], & [0140-0142]).
However the references taken individually or in combination fails to discloses or render obvious the claimed PPDU structure including the decoding information in the second portion of the first PPDU and the second PPDU which includes such specific decoding information such as the LDPC information, bandwidth information, midamble information, format information, and coding information, and wherein the first portion of the first and second PPDUS is transmitted using a first numerology and the second portion of the first and second PPDUs is transmitted using a second numerology. 

3.	The dependent claims 24-27, 38-40, and 43-45 being further limiting, definite, and enabled by the specification are also allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance”. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461